Appleton, C. J.
The mortgage to Samuel Thompson, under which the defendant justifies, was of “ the goods and chattels now in my store in Brunswick aforesaid, a schedule of which is here*566unto annexed.” This could only cover those, then in tbe store, of which a schedule was made. The case of Abbott v. Goodwin, 20 Maine, 408, does not apply.
Whether Brown had authority originally to take the mortgage under which the plaintiff claims is immaterial. His action has been affirmed by the bringing of this suit. The defendant cannot complain, for his right was to the goods mortgaged to Thompson, and the jury by their verdict, under proper instructions, have found that none of those are embraced in the plaintiff’s claim, or that the mortgage was discharged.
The rulings of the presiding justice were in strict accordance with law. Exceptions overruled.
CuttiNg, Kent, Walton, Barrows, Danfobtti, and Tap-ley, JJ., concurred.